Citation Nr: 1448062	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  08-19 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, characterized as anxiety and to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a disability productive of urinary problems, other than a prostate disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disability, claimed as skin irritation and cysts, to include as due to herbicide exposure.

5.  Entitlement to an initial compensable disability rating for tension headaches.

6.  Entitlement to an initial rating in excess of 30 percent for PTSD.

7.  Entitlement to an effective date earlier than July 16, 2013 for service connection for PTSD.

8.  Entitlement to an initial rating in excess of 30 percent for non-obstructive coronary artery disease.

9.  Entitlement to an effective date earlier than July 16, 2013 for service connection for non-obstructive coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veteran's appeals (Board) on appeal from May 2007 and September 2008 rating decisions of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

In an October 2011 decision, the Board denied entitlement to service connection for a prostate disability, a urinary disability other than a prostate disability, and a skin disability. In July 2012, the United States Court of Appeals for Veterans Claims (Court) remanded these matters pursuant to a Joint Motion for Remand (JMR) of the parties.  Also, in October 2011, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD. 

In a September 2012 rating decision, the Veteran was granted service connection for tension headaches with a noncompensable rating.  Thereafter, in a January 2013 statement, the Veteran submitted a timely notice of disagreement (NOD) with the assigned disability rating. 

In a May 2013 decision, the Board denied service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD, and remanded the issues of entitlement to service connection a prostate disability, a disability productive of urinary problems other than a prostate disability, and a skin disability.  

In January 2014, the Board remanded the issues of service connection for a prostate disability to include as the result of herbicide exposure, for a disability productive of urinary problems other than a prostate disability to include as the result of herbicide exposure, and for a skin disability, claimed as skin irritation
and cysts, to include as a result of herbicide exposure.  In addition, the Board remanded the issue of entitlement to an initial compensable disability rating for tension headaches for the Veteran to be issued a statement of the case (SOC).

In a March 2014 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned from July 16, 2013.  Also, service connection for non-obstructive coronary artery disease was also granted and a 30 percent rating was assigned from July 16, 2013.  In April 2014, an NOD was received as to the assigned ratings and effective dates for both PTSD and non-obstructive coronary artery disease.

Pursuant to another JMR, the Court, in a May 2014 Order, vacated the Board's May 2013 decision as to the denial of service connection for an acquired psychiatric disability to include PTSD and remanded the matter to the Board.

The issues that had been previously remanded to the Board: service connection for a prostate disability to include as the result of herbicide exposure, service connection for a disability productive of urinary problems other than a prostate disability to include as the result of herbicide exposure, service connection for a skin disability claimed as skin irritation and cysts to include as a result of herbicide exposure, and entitlement to an initial compensable disability rating for tension headaches, are apparently still under development at the RO.

The issues of entitlement to service connection a prostate disability, a disability productive of urinary problems other than a prostate disability, a skin disability, tension headaches, an initial rating in excess of 30 percent for PTSD, an effective date earlier than July 16, 2013 for service connection for PTSD, an initial rating in excess of 30 percent for non-obstructive coronary artery disease, and an effective date earlier than July 16, 2013 for service connection for non-obstructive coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is currently no justiciable case or controversy for active consideration by the Board on the issue of connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD as that matter was granted in a March 2014 rating decision.


CONCLUSION OF LAW

The Veteran's appeal as to the issue of service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.44, 20.101, 20.200, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introductory portion of this decision, the Board denied service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD in a March 2013 decision.  The Veteran appealed that matter to the Court.  In the interim, a March 2014 rating decision granted service connection for PTSD.  Thus, although the May 2014 JMR has returned the service connection issue to the Board, the Veteran no longer has that service connection issue on appeal as that matter was in fact granted.  Accordingly, there is no justiciable case or controversy regarding such issue currently before the Board as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the absence of any justiciable question, the appeal as to that one issue must be dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD is dismissed.


REMAND

As noted in the introductory portion of this decision, the issues that had been previously remanded to the Board: service connection for a prostate disability to include as the result of herbicide exposure, service connection for a disability productive of urinary problems other than a prostate disability to include as the result of herbicide exposure, service connection for a skin disability claimed as skin irritation and cysts to include as a result of herbicide exposure, and entitlement to an initial compensable disability rating for tension headaches, are apparently still under development at the RO, and are not the subject of any additional development at this time.  

The Veteran has submitted an NOD as to the issues of an initial rating in excess of 30 percent for PTSD, an effective date earlier than July 16, 2013 for service connection for PTSD, an initial rating in excess of 30 percent for non-obstructive coronary artery disease, and an effective date earlier than July 16, 2013 for service connection for non-obstructive coronary artery disease.  As such, an SOC must be issued.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent an SOC as to the issues of entitlement to an initial rating in excess of 30 percent for PTSD; an effective date earlier than July 16, 2013 for service connection for PTSD; an initial rating in excess of 30 percent for non-obstructive coronary artery disease; and an effective date earlier than July 16, 2013 for service connection for non-obstructive coronary artery disease in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on these issues, then the claim should be returned to the Board.

2.  The remaining issues of service connection for a prostate disability to include as the result of herbicide exposure, service connection for a disability productive of urinary problems other than a prostate disability to include as the result of herbicide exposure, service connection for a skin disability claimed as skin irritation and cysts to include as a result of herbicide exposure, and entitlement to an initial compensable disability rating for tension headaches, are deferred pending the previously requested development at the RO/AMC.  See January 2014 Board remand.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


